Order entered August 6, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00167-CV

                SARAH GREGORY AND NEW PRIME, INC., Appellants

                                             V.

                        JASWINDER CHOHAN, ET AL, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-02925-E

                                         ORDER
       As ordered to do so, appellants have filed written verification they have paid for the

clerk’s record. Accordingly, we ORDER Dallas County Clerk John F. Warren to file the record

no later than August 13, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE